Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on December 23, 2008 File No. 2-73948 File No. 811-3258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. (Check appropriate box or boxes.) DFA INVESTMENT DIMENSIONS GROUP INC . (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Santa Monica CA (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code (310) 395-8005 Catherine L. Newell, Esquire, Vice President and Secretary DFA Investment Dimensions Group Inc., 1299 Ocean Avenue, Santa Monica, California 90401 (Name and Address of Agent for Service) Please send copies of all communications to: Mark A. Sheehan, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8027 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [ ] on [Date] pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on [Date] pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: DFA VA Global Moderate Allocation Portfolio This Post-Effective Amendment No. 113/114 to Registration File Nos. 2-73948/811-3258 includes the following: 1. FACING PAGE 2. CONTENTS PAGE 3. PART A Prospectus relating to the Registrant's DFA VA Global Moderate Allocation Portfolioseries of shares 4. PART B Statement of Additional Information relating to the Registrants DFA VA Global Moderate Allocation Portfolio series of shares 5. PART C Other Information 6. SIGNATURES December 23, 2008 P R O S P E C T U S Please carefully read the important information it contains before investing. DFA I NVESTMENT D IMENSIONS G ROUP I NC . DFA Investment Dimensions Group Inc. (Fund) is an investment company that offers a variety of investment portfolios. The Portfolio described in this Prospectus:  Is exclusively available to insurance company separate accounts funding variable life and variable annuity insurance contracts.  Has its own investment objective and policies, and is the equivalent of a separate mutual fund.  Does not charge a sales commission or load.  Is designed for long-term investors. DFA VA G LOBAL M ODERATE A LLOCATION P ORTFOLIO TABLE OF CONTENTS RISK/RETURN SUMMARY 1 A BOUT THE DFA VA G LOBAL M ODERATE A LLOCATION P ORTFOLIO (P
